Exhibit (10)(iii)(A)(17.3)

AMENDMENT TO

CINCINNATI BELL MANAGEMENT PENSION PLAN

The Cincinnati Bell Management Pension Plan (the “Plan”), which for a certain
prior period (that ended as of May 27, 2003) was named the Broadwing Pension
Plan, is hereby amended, effective as of January 1, 1997 and in order to correct
inadvertent scrivener errors in the Plan, make certain provisions of the Plan
consistent with each other, and clarify the method by which benefits accrued by
rehired Plan participants are to be determined, in the following respects.

1. Paragraph (j) of Subsection 2.1.9 of the Plan is amended in its entirety to
read as follows.

(j) Notwithstanding the provisions of paragraph (a) above, a person shall not in
any event be considered a “Covered Employee” for any period that occurs on or
after January 1, 1994 and prior to January 1, 1998 and during which he is or was
considered a substantial service employee (within the meaning of Treas. Reg.
section 1.414(r)-11(b)(2)) with respect to MATRIXX Marketing Inc. or any direct
or indirect subsidiary of MATRIXX Marketing Inc.

2. Subsection 2.1.16 of the Plan is amended in its entirety to read as follows.

2.1.16 “Normal Retirement Date” means, with respect to any Participant, the date
on which the Participant first attains his Normal Retirement Age.

3. Paragraph (a) of Subsection 7.1.2 of the Plan is amended in its entirety to
read as follows.

(a) Such commencement date shall not occur prior to the earlier of (i) the date
immediately following the date on which the Participant ceases to be an Employee
or (ii) the Participant’s Required Beginning Date;

4. Paragraph (a) of Subsection 7.6.3 of the Plan is amended in its entirety to
read as follows.

(a) If the payment of the Participant’s prior retirement benefit was paid in the
form of a single sum payment or was paid in the form of an annuity that was
suspended pursuant to the provisions of clause (a) of Subsection 7.6.2 above,
then the initially determined amount shall be reduced by the sum of each payment
actually made to the Participant of his prior retirement benefit before the
commencement date of the Participant’s new retirement benefit, together with
interest on such payment. When the commencement date of the Participant’s new
retirement benefit occurs prior to October 1, 2003, such interest shall be

 

1



--------------------------------------------------------------------------------

determined (without compounding) from the original date as of which such payment
was made to the date the Participant is reemployed as an Employee at the rate or
rates of interest determined for purposes of section 41 l(c)(2)(C) of the Code
for such initial period and from such reemployment date to the commencement date
of the Participant’s new retirement benefit at the rate or rates that would have
been used under Section 5.5 above for determining interest credit amounts to a
Cash Balance Account of the Participant if the Participant had had a Cash
Balance Account throughout such latter period. When the commencement date of the
Participant’s new retirement benefit occurs on or after October 1, 2003, such
interest shall be determined (without compounding) from the original date as of
which such payment was made to the commencement date of the Participant’s new
retirement benefit at the rate or rates that would have been used under
Section 5.5 above for determining interest credit amounts to a Cash Balance
Account of the Participant if the Participant had had a Cash Balance Account
throughout such period.

5. Paragraph (c) of Subsection 7.6.3 of the Plan is amended in its entirety to
read as follows.

(c) Notwithstanding the provisions of paragraph (a) above, no reduction shall be
made in the initially determined amount by reason of the provisions of paragraph
(a) if (i) the Participant had received his prior retirement benefit in the form
of a single sum payment prior to both the commencement date of the Participant’s
new retirement benefit and January 1, 2003, (ii) the Participant is a Covered
Employee after his reemployment, and (iii) the Participant repays, before the
earlier of (A) five years after the first date on which he is reemployed as a
Covered Employee or (B) the date he incurs five consecutive Breaks in Service
following the original date as of which the single sum payment of his prior
retirement benefit was made, the full amount of such single sum payment plus
interest thereon. When such repayment is made prior to October 1, 2003, such
interest shall be determined (without compounding) from the original date as of
which such payment was made to the date the Participant is reemployed as an
Employee at the rate or rates of interest determined for purposes of section 41
l(c)(2)(C) of the Code for such initial period and from such reemployment date
to the repayment date of such payment at the rate or rates that would have been
used under Section 5.5 above for determining interest credit amounts to a Cash
Balance Account of the Participant if the Participant had had a Cash Balance
Account throughout such latter period. When such repayment is made on or after
October 1, 2003, such interest shall be determined (without compounding) from
the original date as of which such payment was made to the repayment date of
such payment at the rate or rates that would have been used under Section 5.5
above for determining interest credit amounts to a Cash Balance Account of the
Participant if the Participant had had a Cash Balance Account throughout such
period.

 

2



--------------------------------------------------------------------------------

6. Table 1 contained at the end of the Plan is amended by deleting the
“2.875864” single sum payment factor for payment age 34 that is set forth in
such table and substituting therefore a single sum payment factor of “2.875664.”

IN ORDER TO EFFECT THE FOREGOING CHANGES TO THE PLAN, the Plan’s sponsor,
Cincinnati Bell Inc., has caused its name to be subscribed to this Plan
amendment.

 

CINCINNATI BELL INC. By:  

/s/ Christopher J. Wilson

Title:   V.P. and General Counsel Date:   11-7-03

 

3